Citation Nr: 0919850	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-26 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for status-post craniotomy 
for a brain tumor and postoperative infections with residual 
seizures, headaches, asymmetrical hearing loss, left 
extremity paralysis, hair loss, skin damage, head lump, 
sutures, scars, discoloration and deformed skull.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in February 2009, at the Seattle RO, 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the testimony is in the claims file.

The Board notes that at his February 2009 hearing, the 
Veteran indicated that he wished to withdraw his claim for 
entitlement to service connection for a left shoulder 
disorder.  A substantive appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. §§ 20.202, 20.204(b) (2008).  The Board finds that the 
Veteran's testimony at his February 2009 hearing qualifies as 
a valid withdrawal of the appeal under 38 C.F.R. § 20.204.  
Therefore, the issue of entitlement to service connection for 
a left shoulder disorder will not be further adjudicated in 
the decision below.


FINDING OF FACT

The Veteran's status-post craniotomy for a brain tumor and 
postoperative infections with residual seizures, headaches, 
asymmetrical hearing loss, left extremity paralysis, hair 
loss, skin damage, head lump, sutures, scars, discoloration 
and deformed skull manifested during service or within one 
year thereafter.

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
Veteran's status-post craniotomy for a brain tumor and 
postoperative infections with residual seizures, headaches, 
asymmetrical hearing loss, left extremity paralysis, hair 
loss, skin damage, head lump, sutures, scars, discoloration 
and deformed skull was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as tumors of 
the brain or spinal column, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is entitled to service connection for his status-post 
craniotomy for a brain tumor and postoperative infections 
with residual seizures, headaches, asymmetrical hearing loss, 
left extremity paralysis, hair loss, skin damage, head lump, 
sutures, scars, discoloration and deformed skull.  The record 
clearly establishes that the Veteran has a current 
disability.  In this regard, his VAMC treatment records show 
that he is status-post astrocytma resection in 1972.  In 
addition, the RO conceded in its September 2005 rating 
decision that the Veteran's seizures, headaches, asymmetrical 
hearing loss, left extremity paralysis, hair loss, skin 
damage, head lump, sutures, scars, discoloration and deformed 
skull had been shown by the evidence of record to be 
residuals of the brain tumor that was removed in 1972.

The evidence of record also reflects that the Veteran had a 
disease or injury during service.  Although the Veteran did 
not undergo a craniotomy until November 1972, more than one 
year after his separation from service in February 1970, he 
contends that his brain tumor was slow-growing, and therefore 
was present during his active duty service.  The Veteran 
further contends that he experienced certain manifestations 
of this brain tumor during service, to include left facial 
paralysis and spasms, as well as a fall where he injured his 
left shoulder in February 1968.  The Veteran's service 
treatment records confirm that he dislocated his shoulder in 
February 1968.  In addition, the Veteran is competent to 
report what he experienced, i.e. that he experienced left 
facial paralysis and spasms, and that he fell and injured his 
shoulder during service.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Indeed, a November 1972 discharge summary noted that the 
Veteran gave a history of chronic headaches since May 1972 
and even longer history of neurological problems, to include 
a fainting/falling episode two years earlier.  Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
claimant).  

Furthermore, as a finder of fact, the Board, when considering 
whether lay evidence is satisfactory, the Board may also 
properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's 
demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007).  Here, the undersigned 
found the Veteran's testimony at his February 2009 hearing to 
be credible as well as consistent with the evidence of 
record.

The final issue remaining is whether the Veteran's current 
status-post craniotomy for a brain tumor and postoperative 
infections with residual seizures, headaches, asymmetrical 
hearing loss, left extremity paralysis, hair loss, skin 
damage, head lump, sutures, scars, discoloration and deformed 
skull is related to his active service.  In this regard, a 
September 2006 VAMC neurology consult states that the Veteran 
was in the military just prior to being diagnosed with the 
tumor.  He had symptoms while on active duty but was never 
worked up.  However, the examiner indicated that the 
Veteran's ganglioma with astrocytic anaplasia, grade 2, is 
very slow growing tumor and it is extremely unlikely that it 
started to develop after being discharged from the military.  
In the VAMC physicians' opinion, the Veteran most likely had 
this tumor while on active military duty.

The Board observes that despite this opinion, the RO denied 
service connection on the basis that the VAMC physicians did 
not review the Veteran's claims file, and as such, the 
opinion was based solely on the Veteran's history.  However, 
in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
clarified that the Board may not disregard a medical opinion 
solely on the rationale that it was based on a history given 
by the Veteran.  Rather, as the Court explained further in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.  As was noted above, the undersigned 
found the Veteran credible at his February 2009 personal 
hearing.  Moreover, VA adjudicators may not rely on their own 
unsubstantiated medical conclusions in making a 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

More importantly, however, the Board finds that the September 
2006 VAMC neurology consult involved a thorough examination 
of the Veteran, considering the Veteran's statements and 
history as well as relevant clinical data, and provided 
reasons and bases for the opinions given.  Although the VAMC 
treating physicians did not review the Veteran's claims 
folder, this does not, by itself, render an examination or 
nexus opinion inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (a medical opinion may not be discounted 
solely because the examiner did not review the claims file).  
Therefore, the Board finds that the September 2006 VAMC 
neurology consult is adequate upon which to base a decision.  
See also Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming 
that a medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed 
evaluation of the claim).  

Therefore, to the extent that there is any reasonable doubt 
as to the relationship of the Veteran's current status-post 
craniotomy for a brain tumor and postoperative infections 
with residual seizures, headaches, asymmetrical hearing loss, 
left extremity paralysis, hair loss, skin damage, head lump, 
sutures, scars, discoloration and deformed skull to his 
military service, that doubt will be resolved in the 
Veteran's favor.  Based on the evidence of record, the Board 
finds that the Veteran's current status-post craniotomy for a 
brain tumor and postoperative infections with residual 
seizures, headaches, asymmetrical hearing loss, left 
extremity paralysis, hair loss, skin damage, head lump, 
sutures, scars, discoloration and deformed skull manifested 
during his active military service.  Accordingly, the Board 
concludes that service connection for status-post craniotomy 
for a brain tumor and postoperative infections with residual 
seizures, headaches, asymmetrical hearing loss, left 
extremity paralysis, hair loss, skin damage, head lump, 
sutures, scars, discoloration and deformed skull is 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


ORDER

Entitlement to service connection for status-post craniotomy 
for a brain tumor and postoperative infections with residual 
seizures, headaches, asymmetrical hearing loss, left 
extremity paralysis, hair loss, skin damage, head lump, 
sutures, scars, discoloration and deformed skull is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


